Title: To Thomas Jefferson from Ferdinand Leigh Claiborne, 22 September 1808
From: Claiborne, Ferdinand Leigh
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Town of Washington M. Ty.22nd. Sep. 1808—
                  
                  In conformity to a resolution of the house of Representatives of this Territory, I have the honor to enclose you a memorial, addressed by them to the President, Senate & House of Representatives of the United States—
                  I have the Honor to be with sentiments perfectly respectful your Ob. servant
                  
                     Ferdinand L: Claiborne
                     
                     Speaker of the House of Representatives
                  
                Enclosure
                                    
                     
                        Representatives ChamberSeptember 19th 1808
                     
                     
                        To the President Senate & House of Representatives in Congress assembled
                     
                     
                        The memorial of the House of Representatives of the Mississippi Territory—
                     
                     
                        Your memorialists impressed with a deep concern for a certain description of the People of the Territory beg leave to represent that by the Law of the last Congress the first instalment for preemption title is due on the first day of January 1809 to meet this payment every exertion has been made & the result of the Planters labour altho’ more than usually abundant will not be able to meet the requisition of the Law—Cotten is the staple Commodity of our country On it alone we depend for Cash for this reason every Planter directs his efforts to that particular article With this medium in our Barns we were prepared to meet the demands of Government & take one more step towards a fee simple title but these pleasing anticipations have been foiled and our fellow Citizens have been cut off from every hope of payment by an Act of that Government to which they are indebted—It has been deemed expedient to suspend by Embargo our Mercantile operations. and thereby our produce lies unsold and unsaleable in our Barns The Policy of this measure is no where admired more than by the people of this Territory the promptitude with which it was adopted & the Energy with which it is maintained merits their fullest approbation & Support but at the Same time we admire the Wisdom policy & Energy of the measure we deplore the severe and destructive effect which will inevitably accompany the operation of the Law if the payments due to the United States are rigidly exacted We therefore humbly solicit the parental interposition of the General Government and in the warmth of your highest Confidence ask of the Government an extension of the time for the payment of the first instalment And your memorialists further represents unto your honorable bodies that a great number of persons many of whom are the  heads of families have Emigrated to the Mississippi territory within the last Twelve Months, under a full expectation that on their arrival Lands of the United States would be exposed to public Sale and that they would have the opportunity of procuring so much Land as their funds would allow. But as they sorry to find that the public Lands were not exposed to sale or likely to be within a short time they were Constrained either to settle on the Lands of the United States or to seek a Residence within the Spanish Lines Their attachment to the Laws and Constitution of their native Country precluded such a step. Wherefore your Memorialists pray that a Law may be passed extending to those Settlers the preference in becoming the Purchasers of such Lands or so much thereof as may be proper as they may have settled and improved. And your Memorialists further solicit that for reasons before stated at the time of Paying the first instalment on the Sales of Public Land to be made in the Month of January next be extended to such period as will enable the Citizens of this Territory to realize their object of Emigration Your memorialists also most seriously wish to call the attention of the Congress of the United States to the great inconvenience and utter ruin which might be drawn on the Citizens of this territory if such a Bill which was under the consideration of the House of Representatives of the United States at their last Session for the establishment of a Federal Court in this territory Should pass into a Law If the non resident British Claimants who hold large Grants for Lands within this Territory should by the establishment of such a Court be enabled to bring suit therein & to take an Apeal therefrom to the Supreme Federal Court the great injury & inconvenience which would result therefrom to the Citizens of our Country must be self Evident to your Honorable Bodies
                     
                     
                        And your Memorialists will ever pray &c—
                     
                     
                        Ferdinand L Claiborne
                        
                        Speaker of the House of Representatives
                     
                     
                        Attest
                        B R Grayson Clk
                     
                  
                  
                  
               